IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-40736
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE LUIS LOREDO,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. M-98-CR-447-1
                       --------------------
                          April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Jose Luis Loredo appeals the district court’s assessment of

his base offense level at 22.    Loredo’s argument is that there

are no facts to support a finding of intent to distribute heroin,

as opposed to mere possession, which carries with it a lower base

offense level.    However, Loredo failed to object to the PSR,

relegating our review to the “plain error” standard.     See United

States v. Ocana, 204 F.3d 585, 588, cert. denied, 121 S. Ct. 192

(2000).   We decline to exercise our jurisdiction to correct any

error as it would not seriously affect the fairness, integrity,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-40736
                               -2-

or public reputation of judicial proceedings.   See United States

v. Calverley, 37 F.3d 160, 162 (5th Cir. 1994) (en banc).

Accordingly, we AFFIRM the judgment of the district court.

     AFFIRMED.